DETAILED ACTION
Claims 1-4 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 9 December 2019 are accepted.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lucas Stelling [reg. no. 60,020] on 29 April 2022.
The application has been amended as follows:
Amend the Abstract of the Specification as follows:
A method for identifying a medium structure coupling and a fracture network morphology of a shale gas reservoir includes the following steps. Firstly, performing a fracturing test on shale cores by using a modified Brazilian disc test and categorizing the fracture network morphology. Secondly, performing a shale matrix-fracture structure and stress sensitivity test on the shale cores having different fracture network morphology. After that, determining a stress sensitivity constant of different fracture network morphology according to indoor core data and finally preparing an identification chart of the fracture network morphology based on an indoor core stress sensitivity test combined with a production practice. The identification chart can be applied to an actual fracturing well, and the fracture network morphology is directly identified by a real-time effective stress and a normalized flow.

Subject Matter Eligibility §101 – Streamlined Analysis
Claim 1 recites at least “performing a shale matrix-fracture structure and stress sensitivity test.” This is a physical measurement performed by experiment. See Specification pages 7-8. This experimental measurement is viewed as going beyond mere data gathering. Therefore, while the claims do recite a mathematical relationship, i.e. claim 2 permeability equation, the claims are viewed as integrated into a practical application and/or representing a practical application when viewed overall for at least the reason of the recitation of the shale matrix-fracture structure and stress sensitivity test. Accordingly, claims 1-4 are viewed as eligible subject matter under 35 U.S.C. §101.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Mohammadmoradi, S.P. “Pore Morphological Multi-Phase Digital Rock Physics Models” Thesis, U. Calgary (2016) [herein “Mohammadmoradi”] teaches DyMAS (Dynamic Morphology Assisted Simulation) is then proposed coupling pore morphological and CFD-based dynamic workflows. Mohammadmoradi also teaches extensive technological background of rock physics. Mohammadmoradi page 40 section 2.7.2 teaches determining relative permeability curves with an effective permeability. Mohammadmoradi page 85 section 3.7 teaches “a detailed sensitivity analysis was performed to investigate the effects of water saturation, pressure, medium dimension and resolution on the apparent gas permeability predictions.” But Mohammadmoradi fails to teach categorizing morphology as tree-like, feather-like, tufted, and/or meshed.
Song, Z., et al. “Morphological Characteristics of Microscale Fractures in Gas Shale and its Pressure-Dependent Permeability” Interpretation, vol. 5, no. 1 (2017) [herein “Song”] page SB27 teaches mathematical correlations of pressure-dependent permeability. Song page SB28 left column reports different fracture morphology with the Brazilian test. Song fails to teach categorizing morphology as tree-like, feather-like, tufted, and/or meshed.
Chen, D., et al. “Dependence of gas shale fracture permeability on effective stress and reservoir pressure: Model match and insights” Fuel, vol. 139, pp. 383-392 (2015) [herein “Chen”] section 2.6 teaches equations correlating shale permeability and effective stress.
US patent 8,731,889 B2 Du, et al. [herein “Du”] column 19 teaches calculating a permeability and porosity of a fracture network. Du fails to teach different morphology.
US patent 10,935,684 B2 Gu, et al. [herein “Gu”] column 11 lines 20-21 teaches porosity and permeability are determined from the core calibrated log interpretations. Gu fails to teach different morphology.
US patent 10,571,605 B2 Crawford, et al. [herein “Crawford”] column 10 lines 38 et seq. teaches geomechanical testing of core samples. Crawford column 9 lines 18-19 teach “using the ‘Brazilian’ technique to form an opening mode tensile fracture oriented axially in the cylinder.” The opening mode may indicate a respective morphology. Crawford column 17 lines 5-10 discusses “fracture sets” and statistical relationships observed for different opening modes. Crawford column 14 lines 54-67 teaches using the characterization and testing results to generate a functional relationship between measured stiffness, and associated fracture attribute. Crawford fails to teach categorizing morphology (i.e. opening modes) as tree-like, feather-like, tufted, and/or meshed.
None of these references taken either alone or in combination with the prior art of record disclose “performing a fracturing test on shale cores by using a modified Brazilian disc test, categorizing the fracture network morphology as a tree-like fracture network, a feather-like fracture network, a tufted fracture network, and a meshed fracture network” and “performing the shale matrix-fracture structure and stress sensitivity test on the shale cores by a core displacement experiment, recording parameters of permeability and effective stress of the shale core” in combination with the remaining elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        29 April 2022